DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 16 June 2021.
The amendment filed 16 June 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1, 13, and 20 were amended in the amendment filed 16 June 2021.
Claims 1-20 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite the limitation of “a first thermoelectric component (TEC) comprising a top surface of a first substrate and a bottom surface… the top surface and the bottom surface of the first TEC” (see claim 1 at lines 2-7; claim 13 at lines 8-13). It is unclear if the top and bottom surfaces refer to the first substrate or the first TEC, or some combination of the two, i.e. top surface of the TEC and bottom surface of the substrate. The latter recitation of “the top surface and the bottom surface of the first TEC” are indefinite as it does not align with the previous recitation. There also exists analogous indefinite language for the second thermoelectric component and second substrate in claims 1, 13, and 20 and is unclear if the surfaces refer to the substrate or combination of the second TEC and second substrate (see claim 1 at lines 12-13; claim 13 at lines 20-21; claim 20 at lines 9-10). Clarification is required.
Claims 2-12 and 14-19 are rejected as being dependent upon rejected claims 1 and 13, and for failing to clarify said indefinite language. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (US 2013/0003765 A1; hereinafter “Connolly”) in view of Chu et al. (US 2012/0132242 A1; hereinafter “Chu”).
Regarding claim 1, Connolly teaches an apparatus (abstract; Fig. 2A rotated 180°) comprising: 
a first thermoelectric component (TEC) (heat spreader 338/thermoelectric heat pump 335/heat drain 334; ¶¶0003-0005, 0060-0061) comprising a top surface of a first substrate and a bottom surface (see first substrate, i.e. heat drain 334, with top and bottom surfaces, where the top surface is the surface contacting element 333 in Fig. 2A and including opposed bottom surface; ¶0060), the first TEC configured to transfer thermal energy between the top surface and the bottom surface of the first TEC based on a voltage potential applied to the first TEC (heat pump 335 transfers heat from 335A to 335B; ¶¶0044, 0061) ; 
a thermal transfer component (interface 333 contacting 334 of heat pump 335 in Fig. 2A; ¶ 0060) comprising a top surface and a bottom surface (see upper, lower surfaces of 333 in Fig. 2A, corresponding to top and bottom surfaces, respectively, of rotated device in Fig. 2A), wherein the bottom surface of the thermal transfer component is coupled to the top surface of 
a second TEC (heat source 332’/thermoelectric heat pump 335’/heat sink 339’; ¶0061) comprising a top surface and a bottom surface of a second substrate (substrate corresponding to heat source 332’ in Fig. 2A, where bottom surface of 332’ corresponds to surface contacting element 333 and includes opposed top surface; Fig. 2A), wherein the bottom surface of the second substrate of the second TEC is coupled to the top surface of the thermal transfer component (see coupling of bottom surface of 332’ and top surface of 333 as discussed above), 
wherein the second TEC is larger than the first TEC (see Fig. 2A where 335’ is larger than 335), wherein the first substrate of the first TEC and the second substrate of the second TEC are different substrates (see 334, 332’ being separate substrates as claimed in Fig. 2A), wherein if the top surface of the first substrate of the first TEC coupled to the bottom surface of the thermal transfer component increases in temperature, the bottom surface of the second substrate of the second TEC coupled to the top surface of the thermal transfer component is configured to concurrently decrease in temperature (see Fig. 2A showing heat pump direction from device 310 to 335, 335’. Thus, as the heat flows to the top surface of 335/334 in the rotated device of 2A, the temperature increases at the top surface of the first substrate. Thus, for thermal transfer to occur, the bottom surface of the second TEC decreases to allow for the heat flow as indicated in Fig. 2A). 
However, Connolly is silent to the thermal transfer component is tapered such that the bottom surface is smaller than the top surface.

The devices of Connolly and Chu are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Connolly and include the thermal transfer component of Chu in order to increase heat flux and thermoelectric conversion efficiency between the modules in thermal conduction, as taught above by Chu. Additionally, it would have been obvious to one of ordinary skill in the art to place the thermal transfer component of Chu between the first and second TECs of Connolly as Connolly teaches the stacked/cascaded configuration with a smaller modules/stages achieves greater thermoelectric conversion/cooling (see Connolly ¶0007-0009), and thus it would have been obvious to place the thermal transfer component between the two TECs to achieve enhanced heat flux and thermoelectric conversion, as taught above by Chu. The modification would necessarily result in the thermal transfer component having the tapered profile shape such that the bottom surface is smaller than the top surface as claimed, as well as being coupled to the top surface of the first substrate and the bottom surface of the second substrate (i.e. location of the interface 333 in Fig. 2A) as presently claimed.

Regarding claims 2 and 11, modified Connolly teaches the apparatus of claim 1. While modified Connolly is silent to the top surface of the thermal transfer component has a surface area approximately two times larger than a surface area of the bottom surface of the thermal transfer component, the Examiner notes that Chu explicitly teaches the concentration of heat flux quickly increases when going from a large area to a small area (¶ 0032), establishing the sizing of the two areas as a result effective variable known to effect the heat flux travelling therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative areas of the top and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. Additionally, as the larger surface of the thermal transfer component of modified Connolly contacts the larger thermoelectric structure (i.e. the bottom surface of the second substrate of the second TEC), and the smaller surface of the thermal transfer component of modified Connolly contacts the smaller thermoelectric structure (i.e. the top surface of the first substrate of the first TEC), the modification and optimization would also result in the bottom surface of the second TEC being matched with the larger surface of the thermal transfer component and having a surface area approximately two times larger than a surface area of the top surface of the first TEC that is matched with the bottom surface of the thermal transfer component, as recited in instant claim 11. 
Regarding claim 3, modified Connolly further teaches a thermal conduction layer (heat source 332 and shaded layer above in Fig. 2A; ¶0061) comprising a top surface and a bottom surface (see above discussion for rotated device, thus top surface corresponds to surface 
Regarding claim 4, modified Connolly teaches the apparatus of claim 3, and further teaches a temperature sensing device disposed within the thermal conduction layer (¶0062 and Fig. 2A).
Regarding claim 5, modified Connolly teaches the apparatus of claim 3, and further teaches the top surface of the thermal conduction layer is approximately a same size or a larger size than the bottom surface of the first TEC (see matching size of 332, 338 in Fig. 2A), wherein the bottom surface of the thermal conduction layer to couple with a package of an electrical device (see device to be cooled 310 coupled to bottom surface of 332 in Fig. 2A).
Regarding claim 6, modified Connolly further teaches a heat sink (339’; ¶ 0061) comprising a top surface and a bottom surface (bottom surface corresponding to surface in contact with heat pump 335’; Fig. 2A), wherein the bottom surface of the heat sink is coupled to the top surface of the second TEC to transfer the thermal energy from the second TEC to the heat sink (see coupling of claimed surfaces in Fig. 2A).
Regarding claim 10, modified Connolly further teaches a first thermal interface material disposed between the top surface of the first TEC and the bottom surface of the thermal transfer component, and a second thermal interface material disposed between the top surface of the thermal transfer component and bottom surface of the second TEC (see Chu Figs. 4B-D showing different trapezoidal shapes, including multilayer trapezoidal shapes in Fig. 4C with three layers 401, 402, 403; ¶ 0035. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple layers such as 3 or 
Regarding claim 12, modified Connolly teaches the apparatus of claim 1, the limitations of which are set forth above. The Examiner notes the limitations wherein the apparatus is “wherein the apparatus is to couple to a package of an electrical device and is configured to adjust the temperature applied to the package of the electrical device in a temperature range" are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure of the apparatus recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Connolly teaches all positively recited structural limitations, there exists no apparent difference between the prior art and the claimed invention, and thus the device of modified Connolly is capable of the use recited by Applicant, absent a showing to the contrary. Furthermore, Connolly teaches an object to be cooled (310; Fig. 2A), and that is therefore has a temperature adjusted to a temperature range (¶¶ 0062-0063).

a first thermoelectric component (TEC) (heat spreader 338/thermoelectric heat pump 335/heat drain 334; ¶¶0003-0005, 0060-0061) to vary a temperature between a top surface of a first substrate (i.e. heat drain 334, where top surface is surface contacting element 333 in Fig. 2A) of the first TEC and a bottom surface of the first TEC based on a voltage potential applied to the first TEC (heat pump 335 transfers heat from 335A to 335B; ¶¶0044, 0061); 
a thermal transfer component (interface 333 contacting 334 of heat pump 335 in Fig. 2A; ¶ 0060) comprising a top surface and a bottom surface (see upper, lower surfaces of 333 in Fig. 2A, corresponding to top and bottom surfaces, respectively, of rotated device in Fig. 2A), wherein the bottom surface of the thermal transfer component is coupled to the top surface of the first substrate of the first TEC (see bottom surface of 333 contacting top surface of 334 in Fig. 2A discussed above); and 
a second TEC (heat source 332’/thermoelectric heat pump 335’/heat sink 339’; ¶0061) comprising a top surface and a bottom surface of a second substrate (substrate corresponding to heat source 332’ in Fig. 2A, where bottom surface of 332’ corresponds to surface contacting element 333 and includes opposed top surface; Fig. 2A), wherein the bottom surface of the second substrate of the second TEC is coupled to the top surface of the thermal transfer component (see coupling of bottom surface of 332’ and top surface of 333 as discussed above), wherein the second TEC is larger than the first TEC (see Fig. 2A where 335’ is larger than 335), wherein the first substrate of the first TEC and the second substrate of the second TEC are different substrates (see 334, 332’ being separate substrates as claimed in Fig. 2A), wherein if 
However, Connolly is silent to the thermal transfer component is tapered such that the bottom surface is smaller than the top surface.
Chu teaches thermoelectric modules (abstract). Chu teaches a heat concentrator is used to increase the heat flux (Q) and the thermoelectric conversion efficiency (η) from the larger surface of the smaller surface area at the opposite end, resulting in a quick concentration of heat flux at the smaller area (¶ 0032 and Fig. 2C). Chu teaches different shaped concentrator with the larger and smaller areas can achieve this heat flux concentration effect, including a tapered shape with a smaller bottom surface and a larger top surface (e.g. Fig. 4D rotated 180°; ¶¶0035 and 0037).
The devices of Connolly and Chu are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Connolly and include the thermal transfer component of Chu in order to increase heat flux and thermoelectric conversion efficiency between the modules in thermal conduction, as taught above by Chu. 
The Examiner notes the limitations wherein “if the top surface of the first substrate of the first TEC coupled to the bottom surface of the thermal transfer component decreases in temperature, the bottom surface of the second substrate of the second TEC coupled to the top surface of the thermal transfer component is configured to concurrently increase in temperature” is a conditional limitation and recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure and configuration recited in instant claim 20. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as the device of modified Connolly meets all positively recited limitations in the claim, the device is capable of the use/function as claimed, absent a showing to the contrary. .
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Chu and Ullo (US 2008/0178920 A1; hereinafter “Ullo”).
Regarding claim 13 Connolly teaches a system (abstract and Fig. 2A rotated 180°), the system comprising:
an electrical device to be cooled (310; abstract and ¶0059); and 
a temperature control component to contact the electrical device to transfer thermal energy to and from the electrical device (thermoelectric cooling system 330; ¶¶0059 and 0062), the temperature control component comprising: 
a first thermoelectric component (TEC) (heat spreader 338/thermoelectric heat pump 335/heat drain 334; ¶¶0003-0005, 0060-0061) comprising a top surface of a first substrate and a bottom surface (see first substrate, i.e. heat drain 334, with top and bottom surfaces, where the top surface is the surface contacting element 333 in Fig. 2A and including opposed bottom surface; ¶0060), the first TEC configured to transfer thermal energy between the top surface and the bottom surface of the first TEC based on a voltage potential applied to the first TEC (heat pump 335 transfers heat from 335A to 335B; ¶¶0044, 0061) ; 
a thermal transfer component (interface 333 contacting 334 of heat pump 335 in Fig. 2A; ¶ 0060) comprising a top surface and a bottom surface (see upper, lower surfaces of 333 in Fig. 2A, corresponding to top and bottom surfaces, respectively, of rotated device in Fig. 2A), wherein the bottom surface of the thermal transfer 
a second TEC (heat source 332’/thermoelectric heat pump 335’/heat sink 339’; ¶0061) comprising a top surface and a bottom surface of a second substrate (substrate corresponding to heat source 332’ in Fig. 2A, where bottom surface of 332’ corresponds to surface contacting element 333 and includes opposed top surface; Fig. 2A), wherein the bottom surface of the second substrate of the second TEC is coupled to the top surface of the thermal transfer component (see coupling of bottom surface of 332’ and top surface of 333 as discussed above), wherein the second TEC is larger than the first TEC (see Fig. 2A where 335’ is larger than 335), wherein the first substrate of the first TEC and the second substrate of the second TEC are different substrates (see 334, 332’ being separate substrates as claimed in Fig. 2A), wherein if the top surface of the first substrate of the first TEC coupled to the bottom surface of the thermal transfer component increases in temperature, the bottom surface of the second substrate of the second TEC coupled to the top surface of the thermal transfer component is configured to concurrently decrease in temperature (see Fig. 2A showing heat pump direction from device 310 to 335, 335’. Thus, as the heat flows to the top surface of 335/334 in the rotated device of 2A, the temperature increases at the top surface of the first substrate. Thus, for thermal transfer to occur, the bottom surface of the second TEC decreases to allow for the heat flow as indicated in Fig. 2A).
However, Connolly is silent to the thermal transfer component is tapered such that the bottom surface is smaller than the top surface.

The devices of Connolly and Chu are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Connolly and include the thermal transfer component of Chu in order to increase heat flux and thermoelectric conversion efficiency between the modules in thermal conduction, as taught above by Chu. Additionally, it would have been obvious to one of ordinary skill in the art to place the thermal transfer component of Chu between the first and second TECs of Connolly as Connolly teaches the stacked/cascaded configuration with a smaller modules/stages achieves greater thermoelectric conversion/cooling (see Connolly ¶0007-0009), and thus it would have been obvious to place the thermal transfer component between the two TECs to achieve enhanced heat flux and thermoelectric conversion, as taught above by Chu. The modification would necessarily result in the thermal transfer component having the tapered profile shape such that the bottom surface is smaller than the top surface as claimed, as well as being coupled to the top surface of the first substrate and the bottom surface of the second substrate (i.e. location of the interface 333 in Fig. 2A) as presently claimed.

Ullo teaches thermoelectric devices (abstract). Ullo teaches thermoelectric devices can be used as coolers for cooling electrical devices on printed circuit boards, where the electrical device may benefit from cooling (¶ 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Connolly and include an electrical device on a printed circuit board as the object to be cooled in order to benefit an electrical device from cooling, as taught above by Ullo, and because the selection of a known configuration and apparatus based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
The Examiner notes the limitation recited in the preamble of a system "to test an electrical device under a variety of thermal conditions" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art meets all structural limitations presented by Applicant, the device is therefore capable 
The Examiner notes the limitations wherein “if the top surface of the first substrate of the first TEC coupled to the bottom surface of the thermal transfer component decreases in temperature, the bottom surface of the second substrate of the second TEC coupled to the top surface of the thermal transfer component is configured to concurrently increase in temperature” is a conditional limitation and recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure and configuration recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as the device of modified Connolly meets all positively recited limitations in the claim, the device is capable of the use/function as claimed, absent a showing to the contrary. Furthermore, the device of modified Connolly is a thermoelectric cooler and is capable of the opposite cooling direction, thus corresponding to the limitation claimed.
Regarding claim 14, modified Connolly teaches the system of claim 13. While modified Connolly is silent to the top surface of the thermal transfer component has a surface area approximately two times larger than a surface area of the bottom surface of the thermal transfer component, the Examiner notes that Chu explicitly teaches the concentration of heat flux quickly increases when going from a large area to a small area (¶ 0032), establishing the sizing of the two areas as a result effective variable known to effect the heat flux travelling In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. 
Regarding claim 15, modified Connolly teaches the system of claim 13; modified Connolly further teaches the temperature control component further comprising: a thermal conduction layer (heat source 332 and shaded layer above in Fig. 2A; ¶0061) comprising a top surface and a bottom surface (see above discussion for rotated device, thus top surface corresponds to surface contacting 338), wherein the top surface of the thermal conduction layer is coupled to the bottom surface of the first TEC (see above and Fig. 2A, where 332 contacts 338 of first TEC).
Regarding claim 16, modified Connolly teaches the system of claim 15, and further teaches a temperature sensing device disposed within the thermal conduction layer (¶0062 and Fig. 2A).

Regarding claim 18, modified Connolly further teaches a heat sink 339’; ¶ 0061) comprising a top surface and a bottom surface (bottom surface corresponding to surface in contact with heat pump 335’; Fig. 2A), wherein the bottom surface of the heat sink is coupled to the top surface of the second TEC to transfer the thermal energy from the second TEC to the heat sink (see coupling of claimed surfaces in Fig. 2A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Chu as applied to claim 6 above, and further in view of Shen et al. (DE 10-2005-008361 hereinafter “Shen”).
Regarding claim 8, modified Connolly teaches the apparatus of claim 6, the limitations of which are set forth above. However, modified Connolly is silent to the apparatus further comprising an electric fan disposed above the top surface of the heat sink to transfer the thermal energy from the heat sink to an adjacent medium. 
Shen teaches thermoelectric devices (abstract). Shen teaches an electric fan (cooling fan 30 connected to contact bridges 13; ¶ 0013) is placed at the fin end of a heat sink to generate air flow at the heat sink end to reduce the temperature of the components (¶¶ 0013-0014 and Figs. 2-3).
.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Chu as applied to claim 6 above, and further in view of Zaglio (WIPO Publication Number WO 2015/001523 A1; hereinafter “Zaglio”).
Regarding claims 7 and 9, modified Connolly teaches the apparatus of claim 6, the limitations of which are set forth above. Connolly further teaches the heat sink is a passive mechanical device (heat sink 339’; Fig. 2A and ¶ 0061). However, Connolly is silent to the top surface of the heat sink comprises a plurality of channels and a plurality of fins disposed between the plurality of channels, and a plurality of attachment members of the heat sink, the plurality of attachment members to receive a plurality of adjustable coupling members to adjustably couple the apparatus to a thermal chamber.
Zaglio teaches thermoelectric devices (abstract and Figs. 3-4 and 7). Zaglio teaches the thermoelectric device includes a heat sink that includes a plurality of fins and channels disposed therebetween (see Fig. 7). Zaglio additionally teaches attachment members (e.g. attachment elements 30; ¶¶ 0047-0049) are used to attach the thermoelectric device elements to each 
The devices of modified Connolly and Zaglio are analogous references in the field of thermoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Connolly and include the attachment members for attaching the heat sink to the thermoelectric device, and the module to a thermal element, as taught above by Zaglio, in order to improve the attachment and adhesion of the thermoelectric elements in the device. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat sink structure of Connolly with the heat sink shown in Zaglio Fig. 7 because the simple substitution of one known element for another, in the instant case different heat sink structures in thermoelectric modules known for being used as heat sinks, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Zaglio above (see MPEP 2143 I. B.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Chu and Ullo as applied to claim 13 above, and further in view of Evans et al. (US PG Publication 2002/0124573 A1; hereinafter “Evans”).
Regarding claim 19, modified Connolly teaches the system of claim 13, the limitations of which are set forth above. However, modified Connolly is silent to the system further 
Evans teaches thermoelectric devices (abstract and Fig. 1). Evans teaches the thermoelectric device is placed into a socket (see receptacle in Fig. 1) to physically connect the thermoelectric device (cooler 130; ¶ 0012) with the electrical device to be cooled (digital mirror device DMD 100; ¶¶ 0004 and 0010) and is coupled to the socket (see Fig. 1). Evans teaches this configuration improves the efficiency of the cooling system by properly controlling the flow of heat from the device to be cooled to the cold plate of the thermoelectric device (¶ 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Connolly and include a socket receptacle to confine the positioning of the object to be cooled, i.e. the electrical device and circuit board, and the thermoelectric device, to improve the efficiency by properly controlling flow of heat, as taught above by Evans. The modification would necessarily result in the claimed socket coupling the electrical device to the circuit board (see modification above and the elements are at least indirectly coupled together as claimed), and the temperature control arrangement (thermoelectric devices) fit within the socket (receptacle of Evans) and physically contact a package of the electrical device to transfer thermal energy (at least thermal physical contact between the aforementioned elements; Evans Fig. 1).
Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Connolly teaches the features of amended claims 1, 13, and 20. 
Applicant’s arguments with respect to claims dependent from independent claims 1, 13, and 20 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0192574 A1 teaches a tapered heat transfer element connected to a thermoelectric cooler (see Fig. 7; ¶0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726